The defendant’s petition for certification for appeal from the Appellate Court (AC 14685) is granted, limited to the following issues:
“1. Does General Statutes § 46b-127, as amended by § 6 (d) of No. 94-2 of the 1994 Public Acts, July Special Session, apply to the transfer from the juvenile docket to the adult docket in this case?
“2. If the answer to the first question is yes, does that application constitute an ex post facto law in violation *913of either the federal or state constitution?”
The Supreme Court docket number is SC 15318.
Grace Cavero, deputy assistant public defender, and Christine Perra Rapillo, supervisory assistant public defender, in support of the petition.
Francis J. Carino, chief state’s advocate, in opposition.
Decided September 28, 1995